DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (Fig. 6), Subspecies B (Figs. 10A-C) is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022. Claims 2, 6, 7, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
 Applicant has indicated that claims 1-5, 8-20 read on the elected invention/species. Of these claims, claims 2 and 15 are also withdrawn as being drawn to a non-elected species.   Claim 2 states: “wherein the cover panel further comprises a loop configured to receive a lock hasp”. The loop configured to receive a lock hasp is not disclosed with respect to the elected Species. The loop (150) configured to receive a lock hasp is a feature belonging to non-elected Species I.   For at least these reasons, claim 2 is understood to be drawn to a non-elected Species, and is accordingly withdrawn.  Claim 15 is withdrawn for the same reasons as claim 2.
	
Applicant's election with traverse of Species II, Subspecies B in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that both species I and II utilize a magnetic holding structure. Applicant provides alternative examples pointing out the physical differences between the Species I-III (continuous sheet vs wire mesh, location of cutouts, etc).  This is not found persuasive because each Species/Subspecies includes unique physical characteristics which render the Species/Subspecies as patentably distinct. While it is understood that Species II includes an optional magnet (not shown in the figures), the species are still different at least in that Species I does not have the latch of Species II, and Species I and II differ because Species II is not a wire mesh. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because they are not of sufficient quality. The drawings have been submitted as grayscale, rather than black and white. The drawings (particularly Figs. 1, 3-8) are not of sufficient quality because, due to the grayscale/photographic nature of the drawings, claimed elements are not adequately visible and cannot be identified or understood. The poor quality of the drawings may result in a lack of understanding of the claimed subject matter.  For these reasons, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 4 must be shown or the feature(s) canceled from the claim(s).  Claim 4 recites: “wherein the lower panel is pivotably coupled at a first end to the first panel and slidably coupled at a second end at the back face so that the lower panel is movable between a collapsed position and a deployed position”.  Contrary to the claims, the drawings reveal the lower panel being pivotably coupled to the back face and slidably coupled at the first panel.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 states: a latch that is pivotally coupled to one of the main compartment of the shopping cart and the cover panel, and a retainer that is coupled to the other of the main compartment of the shopping cart and the cover panel, wherein, when the cover panel is in the second orientation, the latch is configured to be pivoted from a first position that is engagement with the retainer and a second position that is not in engagement with the retainer, wherein, when the latch is in engagement with the retainer, the latch inhibits movement of the cover panel from the second orientation.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood vy. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Claims 12 and 13 are directed towards features relating to the latch and retainer. The disclosure does not include sufficient information relating to the latch and retainer. The disclosure suggests that the latch pivots about axis 222, identified in Figs. 6 and 8. How could the latch pivot about this axis in a way that facilitates engagement with a retainer (234; Fig. 5). Those having ordinary skill in the art would not readily understand how the latch, pivoting about axis 222, could engage retainer 234A/B. Does the latch engage portion 234A or 234 B? The specification references element 234, which does not exist in the figures. How is the latch attached to the cover? What physically are the claimed positions? How does the latch inhibit movement of the cover panel? Additionally, the figures do not provide any insight to these questions as the retainer is not shown in the drawings corresponding to the elected invention. The drawings do not show the retainer installed on the cart/cover panel, and the drawings further do not show the elected cover panel on the cart. The claimed latch and retainer are disclosed conceptionally without any details regarding their interaction or installation on the cart. Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the clatmed invention. See MPEP 2163 and 2173.05(g).
Claim 20 fails to satisfy the written description requirement for the same reasons as claim 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “wherein the lower panel is pivotably coupled at a first end to the first panel and slidably coupled at a second end at the back face so that the lower panel is movable between a collapsed position and a deployed position”.  There is improper antecedent basis for: a first end, a second end, a collapsed position, and a deployed position; these features appear to be introduced in claim 1.  Contrary to the claims, the drawings reveal the lower panel being pivotably coupled to the back face and slidably coupled at the first panel.  It is believed that the Applicant may have intended to claim: wherein the lower panel is pivotably coupled at the first end to the back face and slidably coupled at the second end at the first panel so that the lower panel is movable between the collapsed position and the deployed position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayoh (WO 2015113117).

Regarding claim 1, Mayoh teaches:  a shopping cart comprising: 
a frame (see the frame elements which connect the wheels 15 to the compartment 12); 
a plurality of wheels (15) coupled to a bottom of the frame; 
a main compartment (12) coupled to the frame, the main compartment defining a front face, a back face opposing the front face, first and second side faces extending between respective side edges of the front face and the back face, and a bottom face extending between lower edges of the first and second side faces between the front face and the back face (see faces 13, 14, and 17); 
a secondary compartment (including at least elements 18, 21) that is movable between a collapsed configuration and a deployed configuration (the configurations are described in [0058] and [0059]) and that is disposed at least partially within the main compartment, wherein the secondary compartment comprises: 
a first panel (18) that is pivotable about a first axis to a position that is proximate to the back face when the secondary compartment is in the collapsed configuration, and 
a lower panel (21) that is pivotably coupled at a first end (where panel 21 meets face 17) and slidably coupled at a second end (described in [0059]) so that the lower panel is movable between a collapsed position and a deployed position, wherein the first panel, the back face, the lower panel, and portions of the side faces cooperate to define the secondary compartment having a top opening (shown in Fig. 5); and 
a cover panel (10) that is pivotable about a second axis (defined by element 25) from a first orientation that is generally parallel to and adjacent to the first panel to a second orientation that covers the top opening of the secondary compartment (see the use and storage positions in Fig. 8).
Relevant elements are best shown in Figs. 1, 2, 5, and 8.  See also [0058], [0059], and [0084]. 

Regarding claim 4 (as best understood), Mayoh further teaches: wherein the lower panel is pivotably coupled at the first end to the back face and slidably coupled at the second end at the first panel so that the lower panel is movable between the collapsed position and the deployed position. See Fig. 5 and [0059]. 

Regarding claim 5, Mayoh further teaches: wherein the cover panel is generally planar. See Fig. 1. 

Regarding claim 11, Mayoh further teaches: wherein the cover panel comprises at least one material selected from the group of molded polymer and sheet metal. See [0063]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayoh, as applied to claim 1 above, in further view of Economy (US 4,583,753).

Regarding claim 3, Mayoh further teaches: wherein the cover panel further comprises an element that is configured to engage the first face in order to hold the cover panel in the first orientation. See [0080] and [0084]. Mayoh fails to describe the element being a magnet, Economy teaches a cover panel on a shopping cart comprising a magnet to hold the cover panel in an orientation on the cart.  See column 5, lines 46-57. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to substitute the element from Mayoh with a magnet, as suggested by Economy, to hold the cover panel in the first orientation. The motivation being: a magnet would be equally effective for retaining the cover panel in position, and the magnet would be comparably easier to clean/sanitize. 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mayoh, as applied to claim 1 above, alone.

	Regarding claim 8, Mayoh further teaches: wherein the top opening has a length and a width (see Figs. 5 and/or 6), and wherein the cover panel extends at least 90% of the width of the top opening in a transverse dimension, and wherein the cover panel extends at least 90% of the length of the top opening in a second dimension that is perpendicular to the transverse dimension. See [0023], [0064] and [0082]. Mayoh suggests the body “spans” the width of the basket area; those having ordinary skill in the art would understand “span” implies that it extends from one lateral side to the other. See also Fig. 2, which shows a distance between a catch 26 and hinge 25, this distance corresponds to the length of the opening. 
Additionally/alternatively, those having ordinary skill in the art would be motivated to cover as much of the opening as possible. When the cover panel is in-use, it is used to obstruct the opening and deter against theft. The cover is also usable as a work surface. By covering the entirety, or by maximizing coverage of the opening, the cover is more effective as a theft deterrent, and also as a work surface. See [0013] and [0088] from Mayoh. 
Additionally, the provision of the cover panel extending at least 90% of the width of the top opening in a transverse dimension, and at least 90% of the length of the top opening in a second dimension that is perpendicular to the transverse dimension relates to the size of the cover. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the cover panel extending as claimed. Such a modification would be obvious to those having ordinary skill in the art as a matter of design choice, yielding the same predictable results, since such a modification would require a mere change in size of a prior art device. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Mayoh further teaches: wherein the cover panel extends at least the length of the top opening in the second dimension. See [0013] and [0088] from Mayoh, and the discussion of claim 8, above. 

Regarding claim 10, Mayoh further teaches: wherein, when the cover panel is in the second orientation, the second compartment and the cover cooperate to define an enclosed volume with a largest opening having an area that is less than twenty-five square inches.
See [0023], [0064] and [0082]. Mayoh suggests the body “spans” the width of the basket area; those having ordinary skill in the art would understand “span” implies that it extends from one lateral side to the other. See also Fig. 2, which shows a distance between a catch 26 and hinge 25, this distance corresponds to the length of the opening. 
Additionally/alternatively, those having ordinary skill in the art would be motivated to minimize and area of any opening as possible. When the cover panel is in-use, it is used to obstruct the opening and deter against theft. The cover is also usable as a work surface. By covering the entirety, or by maximizing coverage of the volume, the cover is more effective as a theft deterrent, and also as a work surface. See [0013] and [0088] from Mayoh. 
Additionally, the provision of a largest opening having an area that is less than twenty-five square inches relates to the size of the cover. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the opening as claimed. Such a modification would be obvious to those having ordinary skill in the art as a matter of design choice, yielding the same predictable results, since such a modification would require a mere change in size of a prior art device. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayoh, as applied above, in further view of McGee (US 10,220,867).

Regarding claim 12, Mayoh suggests the provision of a separate latch or lock to hold the cover in the closed position in [0038]. Mayoh is silent to specific physical details regarding this latch, and fails to disclose the latch and retainer as claimed. McGee teaches:  a latch (56)  that is pivotally coupled to one of the main compartment of the shopping cart and the cover panel, and a retainer (58) that is coupled to the other of the main compartment of the shopping cart and the cover panel, wherein, when the cover panel is in the second orientation, the latch is configured to be pivoted from a first position that is engagement with the retainer and a second position that is not in engagement with the retainer, wherein, when the latch is in engagement with the retainer, the latch inhibits movement of the cover panel from the second orientation. See Fig. 4 and Column 3 lines 41-58. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the cart from Mayoh with a latch and retainer system as suggested by McGee; the motivation being: to provide additional security by providing a lockable compartment.   

Regarding claim 13, the combination further teaches: wherein the latch is pivotably coupled to the shopping cart, and the retainer is coupled to the main compartment. See Fig. 4 from McGee. 

Claim(s) 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mayoh, alone.

Regarding claim 14, Mayoh teaches: a cover panel for a shopping cart comprising a main compartment and a collapsible secondary compartment defining a top opening having a length and a width and comprising a first panel that is pivotable from a stowed position that is generally parallel to a back face of the main compartment and a deployed position that is pivoted from the stowed position, wherein the first panel comprises a top edge (see Fig. 5), the cover panel comprising: 
a generally planar cover panel (10) that is configured to pivotably couple with the first panel at a top edge of the first panel, wherein the generally planar cover panel extends at least a majority of the width of the secondary compartment in a transverse dimension, and wherein the generally planar cover extends at least a majority of the length of the secondary compartment in a second dimension that is perpendicular to the transverse dimension. 
Relevant elements are best shown in Figs. 1, 2, 5, and 8.  See [0023], [0064] [0058], [0059], [0082]and [0084].  Mayoh suggests the body “spans” the width of the basket area; those having ordinary skill in the art would understand “span” implies that it extends from one lateral side to the other. See also Fig. 2, which shows a distance between a catch 26 and hinge 25, this distance corresponds to the length of the opening. 
Additionally/alternatively, those having ordinary skill in the art would be motivated to cover as much of the opening of the compartment as possible. When the cover panel is in-use, it is used to obstruct the opening and deter against theft. The cover is also usable as a work surface. By covering the entirety, or by maximizing coverage of the volume, the cover is more effective as a theft deterrent, and also as a work surface. See [0013] and [0088] from Mayoh. 
Additionally, the provision of the generally planar cover panel extends at least a majority of the width of the secondary compartment in a transverse dimension, and wherein the generally planar cover extends at least a majority of the length of the secondary compartment relates to the size of the cover. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the opening as claimed. Such a modification would be obvious to those having ordinary skill in the art as a matter of design choice, yielding the same predictable results, since such a modification would require a mere change in size of a prior art device. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Mayoh further teaches: wherein the cover panel comprises at least one of a mesh, sheet metal, or molded polymer. See [0063]. 

Regarding claim 18, Mayoh further teaches: wherein the cover panel is sized to extend at least 90% of the width of the top opening in a transverse dimension, and wherein the cover panel is sized to extend at least 90% of the length of the top opening in a second dimension that is perpendicular to the transverse dimension.
Mayoh suggests the body “spans” the width of the basket area; those having ordinary skill in the art would understand “span” implies that it extends from one lateral side to the other. See also Fig. 2, which shows a distance between a catch 26 and hinge 25, this distance corresponds to the length of the opening. 
Additionally/alternatively, those having ordinary skill in the art would be motivated to cover as much of the opening of the compartment as possible. When the cover panel is in-use, it is used to obstruct the opening and deter against theft. The cover is also usable as a work surface. By covering the entirety, or by maximizing coverage of the volume, the cover is more effective as a theft deterrent, and also as a work surface. See [0013] and [0088] from Mayoh. 
Additionally, the provision of the cover panel is sized to extend at least 90% of the width of the top opening in a transverse dimension, and wherein the cover panel is sized to extend at least 90% of the length of the top opening in a second dimension relates to the size of the cover. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the opening as claimed. Such a modification would be obvious to those having ordinary skill in the art as a matter of design choice, yielding the same predictable results, since such a modification would require a mere change in size of a prior art device. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 19, Mayoh further teaches: wherein the cover panel is sized to extend at least the length of the top opening in the second dimension. See [0013] and [0088] from Mayoh, and the discussion of claim 18, above. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayoh, as applied to claim 14 above, in further view of Economy (US 4,583,753).

Regarding claim 16, Mayoh further teaches: wherein the cover panel further comprises an element that is configured to engage the first face in order to hold the cover panel in the first orientation. See [0080] and [0084]. Mayoh fails to describe the element being a magnet. Economy teaches a cover panel on a shopping cart comprising a magnet to hold the cover panel in an orientation on the cart.  See column 5, lines 46-57. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to substitute the element from Mayoh with a magnet, as suggested by Economy, to hold the cover panel in the first orientation. The motivation being: a magnet would be equally effective for retaining the cover panel in position, and the magnet would be comparably easier to clean/sanitize. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayoh, as applied to claim 14 above, in further view of McGee (US 10,220,867).

Regarding claim 20, Mayoh teaches the cover panel having a main body portion (see Fig. 1); Mayoh further suggests the provision of a latch or lock to hold the cover in the closed position in [0038]. Mayoh is silent to specific physical details regarding this latch, and fails to disclose the latch as claimed. McGee teaches: a latch (56) that is pivotally coupled to a main body portion about a pivotal axis. See Fig. 4 and Column 3 lines 41-58. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the cart from Mayoh with a latch system as suggested by McGee; the motivation being: to provide additional security by providing a lockable compartment.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618